Citation Nr: 0433547	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  02-03 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a chondromalacia patella, left knee, postoperative, with 
lateral release.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision the RO denied entitlement a 
disability rating in excess of ten percent for a left knee 
disability.  The veteran perfected an appeal of that issue.

In a July 2003 statement the veteran raised the issue of 
entitlement to service connection for migraine headaches.  
Review of the record indicates the RO has initiated 
development of this claim.  As no final decision is of 
record, the Board does not have jurisdiction of this claim.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's left knee disability is manifested by range 
of motion of zero degrees of extension to 109 degrees of 
flexion, and crepitus, with no instability or arthritis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for chondromalacia patella, postoperative, with lateral 
release have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5013, 5257, 5260, and 5261 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim.

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim. VA will also inform the 
veteran which information and evidence, if any, that she is 
to provide and which information and evidence, if any, VA 
will attempt to obtain on her behalf.  VA will also request 
that the veteran provide any evidence in her possession that 
pertains to the claim.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  

In this case, in a letter dated in April 2001, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the increased rating claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any further evidence in her 
possession that pertains to the claim.

In addition, in its February 2002 statement of the case and 
March 2003 supplemental statement of the case (SSOC), the RO 
explained the basis for the continuation of the previously 
assigned ten percent rating for her knee disability and 
outlined the applicable criteria for rating knee 
disabilities.  The RO notified the veteran that her case was 
being sent to the Board, and informed her that any additional 
evidence that she had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform her of the evidence needed to substantiate her 
claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and service department 
records, VA examination reports, and lay statements.  She has 
not alluded to the existence of any other evidence that is 
relevant to her claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of her 
claim and that no reasonable possibility exists that any 
further assistance would aid her in substantiating her claim.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368; 38 C.F.R. §3.159(c).  

Factual Background

In an April 1995 rating decision, the RO granted service 
connection for residuals of a left knee injury, and assigned 
a 10 percent evaluation.  
 
In August 1999 the veteran was treated at a service 
department medical facility with complaints of pain in her 
left knee.  The treatment record indicates that she had no 
recent trauma to the left knee.  She had full range of motion 
and her ligaments were intact.  There was subpatella 
tenderness without effusion.  The examiner assessed her 
complaints as with retropatellar pain syndrome and prescribed 
pain medication for her symptoms.

During a VA medical examination in September 2000, the 
veteran complained of pain when ascending stairs.  She 
reported that the knee tends to lock up and she falls.  She 
stated that the knee gives way.  Physical examination 
revealed disfiguring scars on the knee.  The examiner also 
found that she had slight hyperextension of the knee which is 
slightly painful and flexion to 109 degrees.  The examiner 
found no lateral or medial instability.  An x-ray taken of 
the left knee did not show any abnormalities.  The examiner 
diagnosed chondromalacia patella, post operative, with 
lateral release, continuing symptoms, and limited motion and 
pain. 

The veteran's husband submitted an April 2001 statement 
indicating that the veteran's disability has worsened over 
the last few years.  He stated that her knee makes popping 
sounds when she bends down and that it sometimes swells.  He 
also indicated that she loses her balance and falls 
occasionally.  

In a February 2002 rating decision, the RO awarded a separate 
zero percent rating for the scarring on the left knee.  

The veteran submitted a May 2001 statement detailing the pain 
she suffers due to her knee disability.  She indicated that 
she suffers from chronic pain and that her knee pops and 
makes crackling noises when she walks.  She indicated that it 
is difficult for her to perform household chores and to work.  

During a VA medical examination in October 2002, the veteran 
complained of pain, crepitus, and fear that the left knee 
would give way.  Physical examination of the veteran revealed 
that she is 64 inches tall and weighs 222 pounds.  She had a 
slight limp favoring the right knee (due to surgery on a 
bunion) and scars on the left knee.  The left knee showed 
minimal swelling, and slight tenderness on deep palpitation 
on the lateral side of the patella.  The veteran also had 
increased pain on weight bearing and on full extension of the 
knee.  Range of motion of the knee was from zero to 120 
degrees, with flexion between 110 and 120 degrees causing 
pain over the kneecap.  She could stand on tiptoe and heel 
comfortably.  On deep knee bends, she experienced popping and 
pain after one third of the knee bend and stopped completely 
after one half of the bend.  Strength in the left knee was 
4/5.  The left knee was stable by objective examination.  The 
examiner diagnosed the veteran's symptoms as chondromalacia 
patella.  

Relevant Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level  of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Pursuant to 38 C.F.R. § 4.71a, diagnostic codes 5013 will be 
rated on limitation of motion of affected parts, or as 
degenerative arthritis. 

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by 
x-ray findings and no actual limitation of motion of the 
affected joint is demonstrated.  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  Where compensable limitation of 
motion is demonstrated in the joint, the Lichtenfels rule is 
not applicable.  

Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; and a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating may be assigned when flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to five degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees and a 20 percent rating is for application when 
extension is limited to 15 degrees.  38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of a 
material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§ 4.3.  The United States Court for the Federal Circuit has 
held that "when the positive and negative evidence relating 
to a veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Id. at 1365.

Analysis

The veteran's post operative chrondromalacia patella of the 
left knee is currently evaluated pursuant to Diagnostic Code 
5099-5013, with a 10 percent evaluation assigned.   

The September 2000 VA examination noted slight 
hyperextension, and flexion to 109 degrees.  More 
importantly, the October 2002 examination shows that flexion 
of the knee is currently limited to 110 degrees, with painful 
motion from 110 to 120 degrees.  As the evidence does not 
establish extension limited to 15 degrees, or flexion limited 
to 30 degrees, a rating in excess of 10 percent is not 
warranted under Diagnostic Codes 5013, 5260, and 5261.  

The Board has also considered whether a higher evaluation 
would be warranted pursuant to Diagnostic Code 5257, under 
which the left knee was originally rated.  Under Diagnostic 
Code 5257, slight recurrent subluxation or lateral 
instability is rated at 10 percent.  Moderate recurrent 
subluxation or lateral instability is rated at 20 percent, 
and a finding of severe recurrent subluxation or lateral 
instability is necessary for an award of 30 percent.  
38 C.F.R. § 4.71a.  

In this case, there is no objective evidence showing 
instability of the left knee or recurrent subluxation of the 
joint.  Specifically, the June 1999 medical report and both 
VA examinations reveal that the left knee is stable, and none 
of the evidence indicated that she suffers from recurrent 
subluxation.  

Although the Board acknowledges the veteran's continuing 
complaints of pain and giving way, the 10 percent evaluation 
currently assigned to her service-connected left knee 
condition adequately compensates her for these complaints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).


As a final matter, the Board notes that VA's General Counsel 
has held that separate ratings under Diagnostic Codes 5260 
and 5261 can be assigned if the criteria for compensable 
ratings are met under both sets of criteria.  See VAOPGCPREC 
9-04.  The General Counsel has also held that separate 
ratings can be assigned for instability and arthritis.  
VAOPGCPREC 23-97.  However, as the evidence does not show 
arthritis, instability, or limitation of motion sufficient to 
meet the criteria for a compensable rating, these General 
Counsel opinions are not for application.   

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected left knee disorder 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  However, the evidence does not show 
that the veteran's service-connected left knee disorder 
interferes markedly with employment, warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  Although 
the veteran reported difficulties with her job as a teaching 
assistant, the evidence does not indicate that her left knee 
disorder has resulted in impairment beyond that contemplated 
in the assigned rating.  The percentage ratings are generally 
considered adequate to compensate for considerable loss of 
working time from exacerbations proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  Here, 
on her September 2000 VA examination, she reported loss of 
time at work because her clerical job ended.  The current 
examination revealed that she was employed as a teaching 
assistant.  Furthermore, the evidence does not establish that 
the veteran has required hospitalization for her left knee 
condition.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

In summary, the Board finds that the criteria for a higher 
rating are not met, and that the preponderance of the 
evidence is against the claim of entitlement to an increased 
rating for chondromalacia patella, left knee, postoperative, 
with lateral release.  




ORDER

Entitlement to an increased rating for the left knee 
disability is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



